Exhibit 99.1 LIQTECH INTERNATIONAL, INC. AND SUBSIDIARIES PROFORMA FINANCIAL STATEMENTS The following unaudited proforma condensed consolidated balance sheet gives effect to the private placement of 6,300,000 common shares on the balance sheet of LIQTECH INTERNATIONAL, INC. as of March 31, 2017, accounting for the transaction using the assumptions described in the following notes, giving effect to the transaction, as if the transaction had occurred as of March 31, 2017. The transaction was completed on May 12, 2017. The proforma condensed consolidated financial statements should be read in conjunction with the separate consolidated financial statements and related notes thereto of LIQTECH INTERNATIONAL, INC. LIQTECH INTERNATIONAL, INC. AND SUBSIDIARIES UNAUDITED PROFORMA CONDENSED COMBINED BALANCE SHEET As of Proforma Proforma As of March, 31 Adjustment March 31, 2017 2017 Unaudited Current Assets: Cash $ 515,467 $ 1,575,000 $ 2,090,467 Accounts receivable, net 1,269,240 1,269,240 Other receivables 310,384 310,384 Cost in excess of billing 615,313 615,313 Inventories 5,223,700 5,223,700 Prepaid expenses 122,981 122,981 Total Current Assets 8,057,085 1,575,000 9,632,085 Property and Equipment, net accumulated depreciation 2,482,797 2,482,797 Other Assets: Investments at costs 5,354 5,354 Other intangible assets 4,775 4,775 Deposits 264,119 264,119 Total Other Assets 274,248 274,248 Total Assets $ 10,814,130 $ 1,575,000 $ 12,389,130 See Notes To Unaudited Proforma Condensed Combined Financial Statements. LIQTECH INTERNATIONAL, INC. AND SUBSIDIARIES UNAUDITED PROFORMA CONDENSED COMBINED BALANCE SHEET As of Proforma Proforma As of March, 31 Adjustment March 31, 2017 2017 Current Liabilities: Unaudited Current portion of notes payable $ 14,244 $ 14,244 Current portion of capital lease obligations 91,405 91,405 Accounts payable 2,489,643 2,489,643 Accrued expenses 2,526,506 2,526,506 Billing in excess of cost 47,145 47,145 Accrued income taxes payable 580 580 Deferred revenue / customers deposits 142,940 142,940 Total Current Liabilities 5,312,463 5,312,463 Long-term notes payable, less current portion 36,821 36,821 Long-term capital lease obligations, less current portion 20,993 20,993 Total Long-Term Liabilities 57,814 57,814 Total Liabilities 5,370,277 5,370,277 Commitment and Contingencies Stockholders' Equity: Common stock; par value $0.001, 100,000,000 shares authorized 36,929,264 shares issued and outstanding at March 31, 2017 and 43,229,264 shares issued and outstanding after the private placement offering on May 12, 2017. 36,929 6,300 43,229 Additional paid-in capital 36,144,024 1,568,700 37,712,724 Accumulated deficit (24,844,613 ) (24,844,613 ) Deferred compensation (112,383 ) (112,383 ) Other comprehensive income, net (5,780,104 ) (5,780,104 ) Total Stockholders' Equity 5,443,853 $ 1,575,000 7,018,853 Total Liabilities and Stockholders' Equity $ 10,814,130 $ 1,575,000 $ 12,389,130 See Notes To Unaudited Proforma Condensed Combined Financial Statements. LIQTECH INTERNATIONAL, INC. AND PROVITAL SOLUTIONS A/S NOTES TO UNAUDITED PROFORMA CONDENSED COMBINED FINANCIAL STATEMENTS NOTE 1 – LIQTECH INTERNATIONAL, INC. AND SUBSIDIARIES The terms "Company", “us", "we" and "our" as used in this report refer to LiqTech International, Inc., a Nevada corporation organized in July 2004, (“Parent”) and its subsidiaries .The Company engages in the development, design, production, marketing and sale of liquid filters, diesel particulate air filters and kiln furniture in United States, Canada, Europe, Asia and South America. NOTE 2 – FUNCTIONAL CURRENCY The functional currency of LIQTECH INTERNATIONAL, Inc. is the U.S. Dollar. The Company’s reporting currency is U.S. Dollar for the purpose of these unaudited proforma financial statements. The foreign subsidiaries balance sheet accounts are translated into U.S. dollars at the period-end exchange rates and all revenue and expenses are translated into U.S. dollars at the average exchange rates prevailing during the periods. Translation gains and losses are deferred and accumulated as a component of other comprehensive income in stockholders’ equity. Transaction gains and losses that arise from exchange rate fluctuations from transactions denominated in a currency other than the functional currency are included in the statement of operations as incurred. NOTE 3PROFORMA ADJUSTMENTS / PRIVATE PLACEMENT OFFERING On May 12, 2017, the Parent completed a private placement of6,300,000 shares of its common stock at a per share price of $0.25 for aggregate proceeds to Parent of $1,575,000. Immediately prior to the closing of the private placement, Parent had 36,929,264of its common stock issued and outstanding, and after the issuance of the6,300,000shares of common stock in the private placement, or 17.1% of the total shares of common stock issued and outstanding immediately prior to the closing of the private placement, Parent has43,229,264 shares issued and outstanding as of the date of this Report. The private placement was completed pursuant to Rule 506 of Regulation D and/or Regulation S of the Securities Act. In connection with the private placement, each investor executed a subscription agreement, which contains customary representations and warranties of Parent and of each investor. The private placement was made directly by Parent and no underwriter or placement agent was engaged by Parent.
